Citation Nr: 0714036	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In January 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the Board 
hearing, the veteran testified that he had not worked in over 
20 years and acknowledged that he felt that his PTSD caused 
him to be unable to be employed.  As it is unclear whether 
the veteran wishes to make a formal claim for TDIU benefits, 
this matter is referred to the RO for appropriate action.  In 
addition, the veteran submitted additional evidence directly 
to the Board accompanied by a signed written waiver of the 
RO's initial consideration of this additional evidence.  The 
waiver also referenced VA treatment records evidence that 
were received in January 2004 prior to the Board hearing.   


FINDING OF FACT

During the entire appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to such symptoms as depression, suicidal 
ideation, sleep impairment, and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial evaluation of 70 percent for service-connected 
PTSD, for the period of the appeal, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in October 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, a March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
these letters were not sent prior to initial adjudication of 
the veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in April 2006.  

The veteran's service medical records, service personnel 
records, and VA medical treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded a VA examination in April 2005.  38 C.F.R. 
§ 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that by resolving all doubt in the veteran's 
favor, the evidence supports a rating of 70 percent during 
the entire appeal period.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that during the entire appeal 
period, the veteran's PTSD symptoms match a couple of the 
rating criteria for a 50 percent rating (disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships) and one 
criterion for a 70 percent rating (suicidal ideation). 

VA outpatient treatment records from April 2004 to January 
2006 indicate that the veteran exhibits symptoms of 
depression, anxiety, constricted and blunted affect, 
intrusive thoughts, suicidal ideation, severe sleep 
impairment and nightmares, avoidance of others, irritability, 
hypervigilance, and social isolation.  He also exhibited 
isolated incidence of difficulty concentrating and slow 
speech.  Global Assessment Functioning (GAF) scores ranging 
from 38 to 48 were assigned.    

The veteran underwent a VA examination in December 2004.  The 
veteran reported continued problems with social adjustment 
since discharging from the military, inability to sleep, 
fear, tremor and fear that he would hurt someone.  The 
examiner found that the veteran described acute stress 
reaction to combat and lingering difficult emotions to which 
he experienced a great deal of difficulty adjusting.  A 
diagnosis of PTSD was not rendered.  A GAF of 60 was 
assigned.    

The veteran underwent a second VA examination in April 2005.  
The examiner reported that a review of the medical records 
indicated that the veteran had been followed in the 
outpatient clinic since June 2002.  Medications at that time 
included Mirtazapine 60 mg per day for depressive dysphoria, 
Hydroxyzie 75 mg three times a day for anxiety problems.  

Mental examination demonstrated a mildly disheveled man.  He 
was cooperative and spoke softly.  The veteran complained of 
being startled easily and shared his episode of suicidal 
ideation with a gun.  The veteran denied homicidal ideation.  
His memory for long-term events and remote recall appeared to 
be fair.  He had decreased concentration.  His affect was 
constricted, and his insight appeared to be poor.  Judgment 
was fair.  The veteran voiced no overt delusions or 
hallucinations.  He appeared to have fair hygiene and 
activities of daily living.  He was oriented to person, 
place, and time.  There were no overt obsessive or 
ritualistic behaviors noted.  His speech was noted to be 
somewhat slowed.  The veteran reported daily panic attacks 
and sleep limited to three hours per night.  The examiner 
noted that the veteran appeared to have some depressive like 
dysphoria.

The veteran was diagnosed with PTSD and history of major 
depression.  A Global Assessment Functioning (GAF) of 55 was 
assigned.  The examiner noted that the veteran is divorced 
with two children, both adults.  The veteran had been 
unemployed for 18 years.  

As noted above, GAF scores assigned during VA outpatient 
treatment from April 2004 to January 2007 range from 38 to 
48.  The GAF score 55 was assigned at the April 2005 VA 
examination.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score of 31-40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 44-47. 

In this case, although the GAF scores assigned at the VA 
examinations in December 2004 and April 2005 were 60 and 55 
respectively, these GAF scores appear to be inconsistent with 
the evidence as whole from the date of the veteran's claim in 
June 2004.  The GAF scores of between 48 and 45 which are 
consistently reported in the VA outpatient treatment records, 
and represent the range for serious symptoms, appears to be 
more consistent with the symptoms exhibited by the veteran 
(e.g., suicidal ideation, unable to keep a job).      

Although the evidence indicates that the veteran maintains an 
ability to establish and maintain relationships demonstrated 
by his assisting his elderly neighbors and maintaining a 
long-time friendship with B.L., there is evidence that the 
veteran is isolative and feels incapable of loving feelings.  
His friend, B.L., wrote in a February 2006 letter that the 
veteran could not work or socialize and could not muster the 
energy or spirit to have fun or enjoy life.  The veteran's 
daughter wrote in a letter received in March 2006 that he was 
so unable to be around people that he was unable to attend 
her wedding, that he is withdrawn, and never answers his 
phone.

Therefore, the Board finds that the veteran's symptoms exceed 
the criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  While the veteran has reported 
suicidal ideation, he has never attempted suicide or reported 
formulating a plan.  

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, but no higher, for the period of this 
appeal. 


ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected PTSD is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


